          Case 3:21-cv-00034-KHJ-MTP Document 21 Filed 07/20/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


JOSEFF SCOTT                                                                PLAINTIFF

V.                                       CIVIL ACTION NO. 3:21-CV-00034-KHJ-MTP

ONE BEACON AMERICA INSURANCE COMPANY;
ATLANTIC SPECIALTY INSURANCE COMPANY;
US 1 INDUSTRIES, INC.; TRANSPORT LEASING, INC;
and JOHN AND JANE DOES 1-10                                              DEFENDANTS

                                          ORDER

          This action is before the Court on the Motion to Dismiss [15] filed by

Defendants One Beacon America Insurance Company, Atlantic Specialty Insurance

Company, US 1 Industries, Inc., and Transport Leasing Inc. (hereinafter

“Defendants”). For the following reasons, the Court grants Defendants’ Motion to

Dismiss [15].

     I.      Factual Background and Procedural History

          Plaintiff Joseff Scott alleges his co-worker ran him over with an 18-wheeler.

Compl. [1], ¶ 8. The truck fractured Scott’s pubic bone and right foot, and further

injured his right leg and knee. Id., ¶ 10. Scott sought medical care that included

hospitalization and surgery to treat these injuries. Id., ¶ 11. At the time of the

accident, Scott was covered under his employer’s occupational accident insurance

policy, Policy No. 216-000-282 (“Policy”), issued by Defendant Atlantic Specialty.

Count 1 of Scott’s Complaint and the Defendants’ Motion to Dismiss [15] focuses on

this Policy’s validity. The Policy provides for Accidental Medical Expense benefits

up to 104 weeks (two years) and a Maximum Benefit Amount per accident of
          Case 3:21-cv-00034-KHJ-MTP Document 21 Filed 07/20/21 Page 2 of 5




$2,000,000.00 [1-1] at 7.

          Scott sued Defendants, alleging the Policy conflicts with Mississippi Code

Annotated Section 71-3-5. Id., ¶ 21. He seeks injunctive relief to invalidate the

Policy’s two-year limitation on medical treatment. Id., ¶ 27. Defendants move to

dismiss Count I of Scott’s Complaint, arguing he fails to state a claim upon which

relief can be granted because the Policy does not conflict with Section 71-3-5. [15].

    II.      Standard

          In reviewing a motion under Federal Rule of Civil Procedure 12(b)(6), “the

central issue is whether, in the light most favorable to the plaintiff, the complaint

states a valid claim for relief.” Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir.

2008) (quoting Hughes v. The Tobacco Inst., Inc., 278 F.3d 417, 420 (5th Cir. 2001)

(alteration omitted)). A valid claim for relief contains “sufficient factual matter,

accepted as true,” giving the claim “facial plausibility” and allowing “the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” 1 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)). The plausibility standard does not ask for a

probability of unlawful conduct but does require more than a “sheer possibility.” Id.

“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements” do not satisfy a plaintiff’s pleading burden. Id. (citing

Twombly, 550 U.S. at 555).



1Scott incorrectly stated in his Response that the Conley standard still applies. [19] at 4.
Conley was overturned by the United States Supreme Court in Twombly and upheld in
Iqbal.
                                              2
      Case 3:21-cv-00034-KHJ-MTP Document 21 Filed 07/20/21 Page 3 of 5




   III.   Analysis

      The sole focus of Defendants’ motion is whether the Policy’s two-year

limitation on medical expenses complies with Mississippi Code Annotated Section

71-3-5. Defendants argue the Policy is consistent with this statute because the

Policy provides for $2,000,000.00 in coverage, which exceeds the statutory

requirement, and because the statute does not require an insurer to cover an

insured’s occupational accident insurance benefits for any length of time. [15] at 3.

Scott responds that the Policy restricting these benefits to two-years conflicts with

the purpose of the Mississippi Worker’s Compensation Law and with the

timeframes for benefits in Sections 71-3-13, 71-3-15, and 71-3-17.

      Section 71-3-5 requires “[a]n owner/operator, and his drivers” to provide “a

certificate of insurance of workers’ compensation coverage to the motor carrier or . .

. an occupational accident policy” with “a minimum of One Million Dollars

($1,000,000.00) of coverage.” Miss. Code. Ann. § 71-3-5. If these individuals fail to

provide proof of coverage, they “shall be covered under the motor carrier’s workers’

compensation insurance program.” Id. If they do provide proof of coverage, they

“shall not be entitled to benefits under the motor carrier’s workers’ compensation

program unless the owner/operator has elected in writing to be covered under the

carrier’s compensation program or policy or if the owner/operator is covered by the

carrier’s plan because he failed to obtain coverage.” Id. That said, “[n]othing shall

prohibit or prevent an owner/operator from having or securing an occupational




                                           3
      Case 3:21-cv-00034-KHJ-MTP Document 21 Filed 07/20/21 Page 4 of 5




accident policy in addition to any workers’ compensation coverage authorized by

this section.” Id.

       The Policy provides Scott with a maximum of $2,000,000.00 in Accidental

Medical Expense benefits for up to two years. Scott argues this two-year limitation

conflicts with several provisions of the Mississippi Workers’ Compensation Law.

This Court, however, addressed this exact issue in Witte v. Zurich American

Insurance Company, No. 1:18-CV-214-HSO-JCG, 2019 WL 1006241 (S.D. Miss.

Mar. 1, 2019). In Witte, the plaintiff sought to invalidate her occupational accident

insurance policy’s 104-week limitation for medical expenses, arguing this limitation

conflicted with Mississippi Code Annotated Sections 71-3-5, 71-3-13, 71-3-15, and

71-3-17—the same argument Scott raises. Id. at *4. The Witte Court found that

Sections 71-3-13, 71-3-15, and 71-3-17 do not apply to the payment of medical

expenses and that the time limit on medical expenses did not conflict with Section

71-3-5. Id. at *4-5.

       The same reasoning applies here. Because Count I of Scott’s Complaint only

challenges the Policy’s 104-week limitation of medical expenses, Sections 71-3-13,

71-3-15, and 71-3-17 do not apply. Id. Neither does this limitation conflict with

Section 71-3-5, which only requires an occupational accident policy to cover a

minimum of $1,000,000.00. The Policy satisfies this requirement by covering up to

$2,000,000.00 in medical expenses.

       Scott has failed to distinguish Witte or explain why he believes the Court

incorrectly decided Witte. He does, however, argue that the Policy conflicts with the



                                          4
      Case 3:21-cv-00034-KHJ-MTP Document 21 Filed 07/20/21 Page 5 of 5




purpose of the Mississippi Workers’ Compensation Law, which is “to pay reasonable

and necessary medical expenses resulting from the work-related injury.” Miss.

Code. Ann. § 71-3-1. But this argument ignores the fact that Section 71-3-5 provides

only one requirement for an occupational accident insurance policy to be

reasonable—the minimum coverage requirement. As the Court already stated, the

Policy satisfies this requirement by covering up to $2,000,000.00 in medical

expenses. And Section 71-3-5 explicitly provides that an owner or operator may

secure an occupational accident policy “in addition to any workers’ compensation

coverage authorized by this section.” If Scott had wanted to pay for another

occupational accidental insurance policy in addition to his employer’s workers’

compensation program, he could have done so. For these reasons, the Policy does

not conflict with any of the stated provisions of the Mississippi Workers’

Compensation Law, and the Court grants Defendants’ Motion to Dismiss Count I of

Scott’s Complaint.

   IV.      Conclusion

         The Court has considered all arguments. Those the Court does not address

would not have changed the outcome. For the reasons stated, the Court grants

Defendants’ Motion to Dismiss [15].

         SO ORDERED AND ADJUDGED this the 20th day of July, 2021.



                                              s/ Kristi H. Johnson
                                              UNITED STATES DISTRICT JUDGE




                                          5
